162 Ga. App. 108 (1982)
290 S.E.2d 210
HENRY
v.
THE STATE.
63523.
Court of Appeals of Georgia.
Decided April 13, 1982.
Donald Henry, pro se.
H. Reginald Thompson, District Attorney, Richard A. Malone, *109 Assistant District Attorney, for appellee.
BIRDSONG, Judge.
In November 1979, Donald Henry was convicted upon his plea of guilty to numerous offenses of theft by taking, arson, and forgery. He was sentenced in accordance with law. No appeal was taken from this conviction and sentence. In October 1981, Henry sought to compel the Superior Court of Emanuel County to furnish him copies of the guilty plea and sentencing proceedings for purposes of collateral attack. The trial court denied the motion on October 28, 1981, holding that appellant is not entitled to free copies of these proceedings for purposes of making a collateral attack, citing Holmes v. Kenyon, 238 Ga. 583 (234 SE2d 502) and Billups v. State, 234 Ga. 147, 148 (214 SE2d 884). Appellant filed a notice of appeal from the denial of free transcript on November 3, 1981. No enumerations of error or brief was filed in support of the notice of appeal. On January 27, 1982, this court filed its order requiring appellant to file an enumeration of errors and brief not later than February 1, 1982, or suffer dismissal. Over two months after this order was filed, appellant still has not filed the documents required by order of the court. It is apparent therefore that the appeal has been abandoned and is therefore dismissed. See Mosely v. Mosely, 244 Ga. 208 (259 SE2d 462); Rule 27 (a) and Rule 14, Court of Appeals of Georgia.
Appeal dismissed. McMurray, P. J., and Banke, J., concur.